Name: Council Regulation (EEC) No 1153/82 of 11 May 1982 fixing the basic price and the buying-in price for cauliflowers for the period 17 to 19 May 1982e
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 82 Official Journal of the European Communities No L 134/7 COUNCIL REGULATION (EEC) No 1153/82 of 11 May 1982 fixing the basic price and the buying-in price for cauliflowers for the period 17 to 19 May 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, price for this product must be fixed for the period 17 to 19 May 1982, HAS ADOPTED THIS REGULATION : Article 1 1 . The basic price and the buying-in price for cauli ­ flowers, in ECU per 100 kilograms net, shall be fixed as follows for the period 17 to 19 May 1982 :  basic price : 17-40 , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products in question , harvested in a given production year, are marketed, as regards cauliflowers, from May to April of the following year ; Whereas, therefore, in order to ensure the continuity of cauliflower prices, the basic price and the buying-in  buying-in price : 7-59 . 2. The prices quoted in paragraph 1 relate to packed cauliflowers 'with leaves' of Quality Class I. Article 2 The prices quoted in Article 1 ( 1 ) do not include the cost of the packaging in which the product is presented. Article 3 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3) OJ No C 104, 26 . 4 . 1982, p . 25 . (4) Opinion delivered on 24 March 1 982 (not yet published in the Official Journal).